IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 126 MM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
ANGELO LENELL DAVIS,          :
                              :
               Petitioner     :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.